395 F. Supp. 2d 1357 (2005)
In re COMMONWEALTH SCIENTIFIC AND INDUSTRIAL RESEARCH ORGANISATION PATENT LITIGATION
Intel Corp. et al.
v.
Commonwealth Scientific and Industrial Research Organisation, N.D. California, C.A. No. 3:05-1886
Microsoft Corp. et al.
v.
Commonwealth Scientific and Industrial Research Organisation, N.D. California, C.A. No. 4:05-1894
Commonwealth Scientific and Industrial Research Organisation
v.
Buffalo Technology (USA), Inc., et al., E.D. Texas, C.A. No. 2:05-53
No. 1707.
Judicial Panel on Multidistrict Litigation.
October 18, 2005.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

ORDER DENYING TRANSFER
WM. TERRELL HODGES, Chairman.
This litigation consists of two actions pending in the Northern District of California and one action pending in the Eastern District of Texas. Now before the Panel is a motion, pursuant to 28 U.S.C. § 1407, for centralization of all actions in *1358 the Northern District of California. Movants are i) the two plaintiffs in one of the California actions, Intel Corp. and Dell, Inc., and ii) one of the plaintiffs in the second California action, Hewlett-Packard Co. The remaining California plaintiffs and the defendants in the Texas action support the motion. Opposed to transfer is Commonwealth Scientific and Industrial Research Organisation, which is the plaintiff in the Texas action and the defendant in the two California actions.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation. This docket consists of only three actions pending before just two judges in two districts. Movants have failed to persuade us that any common questions of fact and law are sufficiently complex, unresolved and/or numerous to justify Section 1407 transfer. Alternatives to transfer exist that can minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (Jud.Pan.Mult.Lit.1978). See also Manual for Complex Litigation, Fourth § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these three actions is denied.